UN1TE1) sTATEs 1)1sTR1CT CoURT
FoR THE DISTRICT oF coLUMBL».  ii t » ~

ROBERT D. NEAL, )
Plaintiff, §
v. § Civil Action No.  1  2
THOMAS R. KANE, §
Defendant. §
MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Hal`nes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends_ a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine ofresjudicata applies. Brown v. Calz'fano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a prisoner who currently is incarcerated at the Federal Correctional institution
in Terre Haute, Indiana. He alleges to have "suffered mightily at the hands of this Defendant,"
Compl. 11 8, the Deputy Director of the Federal Bureau of Prisons, who has breached a settlement
agreement, see z`a'. at 7. Missing from the Complaint are any allegations with respect to the
nature or content of the settlement agreement. Nor does the Complaint specify the "bad acts,"

z`a’., that defendant allegedly has committed.

As drafted, the Complaint fails to comply with Rule S(a), and it will be dismissed. An

Order consistent with this Memorandum Opinion is issued separately.



United Stat`e's District Judge

DATE: v Xt¢[l_?{r